PER CURIAM: *
Jose Lopez-Solis pleaded guilty to illegal reentry after deportation. On appeal, Lopez-Solis challenges the district court’s characterization of his prior Texas conviction of unauthorized use of a motor vehicle as an aggravated felony for sentencing purposes. The Supreme Court recently modified the interpretive framework for determining crimes of violence in Begay v. United States, — U.S. -, 128 S.Ct. 1581, 170 L.Ed.2d 490 (2008), and Chambers v. United States, — U.S. -, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009), to require purposeful violent and aggressive conduct as an essential eleihent of a crime of violence. As unauthorized use of a motor vehicle does not have such conduct as an essential element, Lopez-Solis’s sentence is based on a procedural error and is VACATED. The case is REMANDED for resentencing.
The Government’s motion filed January 17, 2008 is now moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.